Citation Nr: 0835611	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-39 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to an effective date prior to December 23, 2002 
for the grant of service connection for dysthymia.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board previously remanded this matter in January 2008.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was received on 
June 27, 2001.

2.  An August 2002 rating decision denied service connection 
for PTSD.  

3.  Diagnoses of anxiety and depression were not of record at 
the time of the August 2002 rating decision.  

4.  An informal claim for service connection for anxiety and 
depression was received on September 11, 2002.  

5.  A formal claim for service connection for anxiety and 
depression was received on December 23, 2002.

6.  A diagnosis of dysthymic disorder was first noted on VA 
examination in March 2003.  

7.  An August 2004 Board decision granted service connection 
for dysthymia, claimed as anxiety and depression.  

8.  In an August 2004 rating decision, the RO implemented the 
Board's decision and assigned an effective date of December 
23, 2002, the date of receipt of the formal claim for service 
connection for anxiety and depression.


CONCLUSION OF LAW

An effective date of September 11, 2002 is warranted for the 
grant of service connection for dysthymia.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In this case, the notice and assistance provisions of the 
VCAA have been satisfied.  An August 2008 letter advised the 
veteran of the information and evidence necessary to 
establish entitlement to an earlier effective date.

With respect to the duty to assist, the RO made reasonable 
efforts to assist the veteran with the development of his 
claim.  The relevant records have been obtained and 
associated with the claims file, and the veteran has not 
identified any outstanding records pertaining to this claim.
Under these circumstances, the Board finds the requirements 
of the duties to notify and assist have been satisfied. 

II.  Analysis of Claim

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2008).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2008).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

The veteran served on active duty from August 1959 to May 
1962.  

Following service, a claim for service connection for post-
traumatic stress disorder (PTSD) was received on June 27, 
2001.  
VA outpatient medical records dated in 2001 noted that the 
veteran reported guilt and anxiety because of an accident 
during service in which his wife was killed.  The veteran 
also reported PTSD related to the accident.   
  
The veteran underwent a VA PTSD examination in June 2002.  
The examiner opined that he did not believe the veteran had 
PTSD because he had no memory of the 1961 accident and did 
not reexperience it.  The examiner further stated that he did 
not know of an appropriate diagnosis for the veteran's 
condition.  In an August 2002 rating decision, the RO denied 
service connection for PTSD on the basis that the evidence 
did not show a current diagnosis of PTSD.  

On September 11, 2002, the RO received a Notice of 
Disagreement with the August 2002 rating decision.  The 
veteran submitted a statement with the NOD in which he 
indicated that, although he was found not to meet the 
diagnostic criteria for PTSD, he had emotional problems such 
as depression and anxiety as a result of the 1961 accident.  
A substantive appeal was received on December 5, 2002.  On 
December 19, 2002, the veteran submitted a formal claim for 
service connection for PTSD, to include depression and 
anxiety.

The Board acknowledges that a claim for service connection 
for PTSD was received on July 27, 2001.  Where a claim for 
service connection has been denied, and a current claim 
contains a different diagnosis, even one producing the same 
symptoms in the same anatomic system, a new decision on the 
merits is required.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).  In Ephraim, the Court held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered.  Id. at 401.  In this 
case, a diagnosis of dysthymic disorder was initially shown 
upon VA examination in March 2003.  The record at the time of 
the August 2002 rating decision did not include any diagnoses 
of anxiety, depression or dysthymia, and these conditions 
were not considered in conjunction with the rating decision 
that denied service connection for PTSD.  Thus, the veteran's 
claim for service connection for anxiety, depression and 
dysthymia is not the same claim as the claim for service 
connection for PTSD considered in the August 2002 rating 
decision.  
In an August 2004 decision, the Board granted service 
connection for dysthymia, claimed as anxiety and depression.  
In an August 2004 rating decision, the RO assigned an 
effective date of December 23, 2002, the date of receipt of 
the claim for service connection for anxiety and depression.  

The Board finds that the veteran's statement received on 
September 11, 2002 constituted an informal claim for service 
connection for anxiety and depression.  The veteran's initial 
claim for service connection for PTSD was received on 
June 27, 2001 and was denied by rating decision dated in 
August 2002.  The record at the time of the August 2002 
rating decision did not include diagnoses of anxiety, 
depression or dysthymia.  On September 11, 2002, the veteran 
submitted an NOD with the August 2002 rating decision.  He 
also submitted a written statement in which he alleged that 
he had anxiety, depression and emotional problems as a result 
of the accident during service.  The statement received on 
September 11, 2002 constituted an informal claim for service 
connection for anxiety and depression.  A formal claim for 
service connection for anxiety and depression was received 
within one year of the informal claim, on December 19, 2002.  
Based on the foregoing, the Board concludes that the veteran 
is entitled to an effective date of September 11, 2002, the 
date of the receipt of the informal claim, for the grant of 
service connection for dysthymia.  38 C.F.R. § 3.155 (a) 
(2007).   


ORDER

An effective date of September 11, 2002 for service 
connection for dysthymia is granted, subject to regulations 
governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


